Exhibit 10.1


FIRST AMENDMENT TO THE


IDEXX LABORATORIES, INC.


DIRECTOR DEFERRED COMPENSATION PLAN

Effective January 1, 2007

        The Director Deferred Compensation Plan of IDEXX Laboratories, Inc. (the
“Plan”) was amended and restated, effective as of January 1, 2005, primarily for
the purpose of complying with the provisions of Section 409A of the Internal
Revenue Code of 1986 and Proposed Treasury Regulations §§ 1.409A-1 et seq. The
Plan is now further amended by adoption of this First Amendment. All capitalized
terms not otherwise defined herein shall have the meanings given in the Plan
document.

        1.       Effective Date. This amendment shall be effective as of January
1, 2007, and only with respect to compensation earned by Directors of the
Company on or after January 1, 2007.

        2.       Deferrals. A new subsection (d) is hereby added to Section 3.1
of the Plan to read as follows:

          (d)       Plan Years Beginning On and After January 1, 2007. For Plan
Years beginning on and after January 1, 2007, a Participant may elect to defer
receipt of all or any portion of his or her Annual Retainer and/or Other
Compensation payable for any Plan Year, in accordance with subsection (a) of
this Section.”


Approved by the Board of Directors on October 11, 2006.